Citation Nr: 0835646	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  05-28 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for substance abuse, 
primarily alcohol dependence, claimed as secondary to post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C, 
including as secondary to PTSD.

3.  Entitlement to ratings for PTSD in excess of 30 percent 
prior to August, 18, 2004, and in excess of 50 percent from 
that date.

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1968 to April 1970.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from October 
2003 and September 2005 rating decisions by the Cleveland RO.  
In July 2008, a Travel Board hearing was held before the 
undersigned; a transcript of this hearing is associated with 
the claims file.  In August 2008, the Board received a fax 
from the veteran's attorney indicating that he was sending 
November 2001 to July 2008 medical records from Marietta 
CBOC.  The fax transmittal sheet contains a notation that 
there were no records attached.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on his part is required.


REMAND

At the July 2008 Travel Board hearing, the veteran testified 
that he had hepatitis C first diagnosed at a VA facility 
approximately 8 years prior (which would be in approximately 
mid-2000).  The veteran's claims file contains VA treatment 
records from February 1994 to January 1997 and from October 
2001 to January 2008.  The earlier records do not show a 
diagnosis of hepatitis C; the later records show that  the 
disease was diagnosed some time prior.  Accordingly, the 
record reflects that pertinent treatment records (i.e., 
showing the initial diagnosis are outstanding).  As such 
records may contain critical information, they must be 
secured.  

The most recent treatment records in the claims file are 
dated in January 2008.  As the veteran's attorney has 
indicated that he was faxing more recent (presumably 
pertinent) records from CBOC, such records should be secured.  
Furthermore, the veteran testified at the hearing that he 
received treatment from Dr. R.  Since records of such 
treatment are not associated with the claims file and, per 
the veteran's testimony, contain pertinent information, they 
also should be secured.  

A letter from one of the veteran's ex-wives states that he 
struck her, belittled her, and damaged her self-esteem.  At 
the hearing, he testified that his most recent relationship 
with a woman ended with allegations of abuse.  It is alleged, 
in essence, that the spousal abuse is a symptom of PTSD.  The 
veteran also contends that his substance abuse is secondary 
to his PTSD.  Treatment records clearly establish the veteran 
has a problem with alcohol abuse.  As a matter of law, 
service connection may not be granted for disability due to 
primary alcohol or drug abuse.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  However, this does not preclude compensation for 
alcohol or drug abuse disability that is secondary to a 
service-connected disability.  Allen v. Principi, 237 F. 3d 
1368, 1376 (2001).  These matters raise medical questions 
that require competent (medical opinion) response.  

The veteran's TDIU claim is inextricably intertwined with the 
other matters on appeal, and must be held in abeyance pending 
resolution of those matters.  

The veteran is advised that under 38 C.F.R. § 3.158(a), when 
evidence requested in connection with an original claim is 
not furnished within 1 year of the request, the claim will be 
considered abandoned.   

Accordingly, the case is REMANDED for the following:

1.  With the veteran's cooperation (i.e., 
identifying specific sources of treatment 
and providing any releases necessary to 
secure private records), the RO should 
secure for the record copies of the 
complete records of all treatment the 
veteran has received from VA from 1997 to 
October 2001 and from January 2008 to the 
present; all treatment he has received  
at the Marietta CBOC; and all treatment 
he has received from Dr. R.

2.  The RO should arrange for the veteran 
to be examined by a psychiatrist to 
determine the current severity of his 
PTSD and the nature and likely etiology 
of his disability manifested by substance 
abuse.  The veteran's claims file must be 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should identify the nature, frequency and 
severity of all current symptoms of the 
veteran's PTSD.  In that regard, the 
examiner should have available a copy of 
the schedular criteria for rating PTSD, 
and should comment regarding the presence 
or absence of each symptom in the 
criteria for ratings above 30 percent.  
The examiner should also specifically 
discuss the allegation that spousal abuse 
noted in the record is a symptom of the 
veteran's PTSD.  Furthermore, the 
examiner should opine (with explanation) 
whether the veteran's substance (alcohol 
and drug) abuse is primary, or is 
secondary to (caused or aggravated by, 
and if aggravated by, the degree of 
disability due to aggravation) his 
service connected PTSD.   Finally, the 
examiner should specifically opine 
regarding the impact of the veteran's 
PTSD symptoms on his occupational and 
social functioning/activities, to include 
whether they render him unemployable.  .  

In addition, the examiner should explain 
the significance of the GAF scores that 
were assigned on March 2006 VA and 
January 2008 private evaluations.  
Thereafter, the examiner should provide a 
current GAF score (for PTSD alone) with 
an explanation of the significance of the 
score assigned.  The examiner should 
explain the rationale for all opinions.

2.  The RO should then re-adjudicate the 
matters on appeal (to include 
consideration of the possibility of 
additional "staged" ratings for PTSD, if 
indicated).  If any remains denied, the 
RO should issue an appropriate 
supplemental statement of the case and 
afford the veteran and his attorney the 
opportunity to respond.  The case should 
then be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

